ITEMID: 001-69790
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF RYTSAREV v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Preliminary objection allowed (victim)
TEXT: 9. The applicant was born in 1956 and lives in the village of Zhdimir in the Oryol Region of Russia.
10. On 8 July 2000 the applicant was arrested and detained on suspicion of having committed theft of aluminium wire. He was placed in a cell intended for the detention of administrative offenders (“KAZ”) at the Znamenskiy district police station in the village of Znamenskoye.
11. On 9 July 2000 the applicant lodged a complaint with an investigator of the Znamenskiy District Police Department of the Oryol Region, seeking to have the lawfulness of his arrest and detention challenged before the Znamenskiy District Court of the Oryol Region and requesting that he be released. The complaint was never sent to the court.
12. On 11 July 2000 the applicant was charged with theft. On the same day an order for his pre-trial detention was issued by the investigator and confirmed by the prosecutor of the Znamenskiy District of the Oryol Region.
13. On 13 July 2000 the applicant was transferred to detention facility no. 1 (Investigatory Isolation Ward no. 1) in the town of Oryol.
14. On 27 July and 9 August 2000 the applicant again complained about the unlawfulness of his arrest and detention, this time to the Sovetskiy District Court of Oryol. The complaints reached the court on 7 and 16 August 2000 respectively.
15. On 17 August 2000 the Sovetskiy District Court asked to be sent the case file for examination and scheduled a hearing for 23 August 2000. The hearing was not held, since the case file had not been communicated and the applicant had not been brought to court.
16. On 22 August 2000 the applicant's counsel wrote to the prosecutor of the Znamenskiy District of the Oryol Region, complaining about the investigator's failure to transfer the applicant's complaint of 9 July 2000, alleging unlawful detention, to a court. The prosecutor did not react.
17. On 5 September 2000 the Sovetskiy District Court held a hearing. The court found that the applicant's arrest and detention were unlawful and ordered that he be released directly from the courtroom.
18. On 18 December 2001 the Khotynetskiy District Court of the Oryol Region remitted the criminal case against the applicant on a charge of theft to the public prosecutor of the Znamenskiy District of the Oryol Region for further investigation.
19. By a decision of 12 September 2003 the Znamenskiy District Court of the Oryol Region discontinued criminal proceedings in view of the fact that the prosecution service had dropped the charges against the applicant.
20. The applicant brought proceedings for non-pecuniary damage caused as a result of his detention.
21. On 23 April 2004 the Zheleznodorozhniy District Court of Oryol held:
“...the court has come to the conclusion that the plaintiff Rytsarev was unlawfully held in custody during the preliminary investigation for a total of over 56 days..., which caused him moral and physical suffering. Furthermore, with regard to compensation for non-pecuniary damage, the court takes into account that, while detained in the KAZ of the Znamenskiy District of Oryol Region from 8 July to 12 July 2000 inclusive, Rytsarev was not given food since, according to the report for the period from 6 to 15 July 2000 by the public catering enterprise “Znamenskoye”, which supplies meals for persons detained in the Znamenskiy district police department's KAZ, food was not delivered to the district police department from 6 to 13 July 2000... In that connection, the court cannot account of two applications from the head of the district police department ... requesting two meals for detainees, since one is undated and the other is dated 11 July 2000, in other words four days after Rytsarev was detained, and they do not indicate for whom the meals were ordered... Equally, it follows from the application by ... Rytsarev's brother ... that food parcels ... [for Rytsarev] were not accepted from him or other relatives [by the Znamenskiy district police department's KAZ]. Only water and tea were accepted...”
22. The court awarded the applicant 30,000 Russian roubles (RUR) for nonpecuniary damage. The judgment came into force on 2 June 2004.
23. According to the Government, the sum awarded was paid to the applicant on 25 October 2004 in execution of the judgment. This was not denied by the applicant.
24. According to the applicant, he was given no water or food during his detention in the Znamenskiy district police station's KAZ from 8 to 12 July 2000 inclusive. His relatives were allowed to pass him only water and tea in two 1.5 l bottles on 9 July 2000. He was not taken out for exercise or permitted to go to a lavatory, which was located outside the building, as frequently as he needed.
25. Records of the applicant's questioning on 9 July 2000 contain a statement by him to the effect that he had not eaten anything since the previous day and had not been given water. Similarly, records of his questioning on 12 July 2000 contain statements that he had not been given anything to eat and drink, that he had been brought water by his brothers and that the investigator had offered to give him food in exchange for a guilty plea.
26. The applicant's complaint of 22 August 2000 about the conditions of his detention was dismissed on 23 August 2000 as illfounded by the Znamenskiy District prosecutor's office. However, the prosecutor noted that there had been no courtyard suitable for detainees' exercise on account of repair work.
27. In their observations of 3 October 2003 the Government submitted that daily meals had been served to detainees at lunchtime by the only catering enterprise in the village. The detainees had been served only tea for breakfast and dinner. Food from relatives was accepted without restrictions. According to police officers from the Znamenskiy district police station, the applicant refused meals provided by the police. However he received daily food parcels from his relatives, without restrictions. There were no limitations on drinking water. He did not complain about the shortage of water or food. Thus, when questioned by the district prosecutor on 11 July 2000 he made no complaints about his detention conditions. He asked only that a doctor be called since he felt unwell, and that request was granted. The applicant was regularly taken out to a lavatory. He was not tortured and no degrading acts were performed against him.
28. The Code of Criminal Procedure of 1960, in force at the material time, provided as follows:
“... The accused may ... appeal to a court against the unlawfulness and groundlessness of detention...”
“... When a prison administration receives a detainee's [appeal to a court against pre-trial detention], it must pass the [appeal] to the relevant court immediately, and, at any rate, not later than 24 hours after its receipt, having informed a public prosecutor...
If the appeal was lodged via the prison administration, the prosecutor must send [the documents confirming the lawfulness and validity of the detention as a measure of restraint] to the court within 24 hours of receipt of the prison administration's notification that the person concerned has lodged an appeal...”
“... A judge must review the lawfulness of the detention ... within three days of receipt of documents confirming the lawfulness and validity of the detention as a measure of restraint...”
